MERRIMAN S. SMITH, Judge.
On the morning of January 5, 1946, while blasting the concrete floor of a bridge over Worthington Creek on state road No. 47, in Wood county, West Virginia, the concussion followed a ravine for a distance of about 1200 feet, damaging the sash and window size 55" x 67", in the home of claimant, the cost of repairs amounting to $24.48.
This claim was concurred in by the state road commission and approved by the attorney general under the shortened procedure provision of the Court of Claims Act, and after due consideration by the Court of Claims an award in the amount of twenty-four dollars and forty-eight cents ($24.48) is hereby granted to the claimant.